In an action, inter alia, to recover damages based on an oral employment contract, plaintiff appeals, by permission, from an order of the Appellate Term of the Supreme Court for the 9th and 10th Judicial Districts dated September 15, 1982, which reversed an order of the District Court of Nassau County (Griffin, J.), entered October 22, 1981, and granted defendants’ motion for summary judgment. Order modified by granting defendants’ motion for summary judgment except as to the cause of action based on fraud. As so modified, order affirmed, without costs or disbursements, and trial granted as to said cause of action. Contrary to the Appellate Term’s finding, plaintiff has sufficiently set forth a cause of action based on fraud (see Jo Ann Homes at Bellmore v Dworetz, 25 NY2d 112; Lanzi v Brooks, 54 AD2d 1057). There are material issues of fact regarding plaintiff’s fraud claim which require a trial. Damiani, J. P., Mangano, Gulotta and Brown, JJ., concur.